Citation Nr: 1818395	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  09-41 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for fibromyalgia, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Elizabeth Lunn, Attorney 


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1978 to June 1984.
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was previously remanded by the Board in September 2011, October 2014, May 2015, July 2015, and November 2016 to the Agency of Original Jurisdiction (AOJ) for further development.  

While the appeal was in remand status, the AOJ in a February 2017 rating decision granted the Veteran service connection for migraine headaches.  Therefore, this issue is no longer before the Board.  

Subsequently, in May 2017, the Veteran's claim for fibromyalgia returned to the Board and once again, the Board found the Veteran's most recent examination to be inadequate.  Accordingly, the Board ordered a Veterans Health Administration (VHA) medical opinion in order to get a competent opinion regarding the nature and etiology of the Veteran's disability.  In February 2018, the Board received a VHA opinion in connection with the current appeal.  Given the favorable decision below, the Board finds that the Veteran will not be prejudiced by the Board's issuance of a decision prior to her receiving a copy of the VHA opinion.


FINDINGS OF FACT

1.  Fibromyalgia had its onset on active duty.  

2.  Fibromyalgia is related to the Veteran's service-connected disabilities.  


CONCLUSION OF LAW

The criteria for service connection for fibromyalgia have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The disposition of the claim decided below is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on this matter has been accomplished.   38 U.S.C. §§ 5103, 5103A.

II.  The Claim 

The Veteran contends that her disability is due to her military service.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 C.F.R. §§ 3.309.  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale and a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, supra.  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Lastly, in order to deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

As to a current diagnosis, the Veteran has been diagnosed with fibromyalgia.  

As to the in-service incurrence, the Board notes that the Veteran suffered a low back injury in service and also suffered a military sexual trauma (MST).  The Board also notes that the Veteran's separation physical shows that she reported frequent or severe headaches, pain or pressure in chest, cramps in her legs, recurrent back pain, foot trouble, frequent trouble sleeping, and depression or excessive worry.  See May 1984 Separation Examination.  

Turning to the medical evidence at hand, the Board acknowledges that the past VA examinations have been inadequate so the Board will focus its analysis on the VHA opinion.  

In February 2018, the Veteran's case was reviewed by Dr. A.K.  The doctor stated that the Veteran qualified for a diagnosis of Fibromyalgia based on the American College of Rheumatology Diagnostic Criteria for Fibromyalgia and Measurement of Symptoms Severity published in May 2010.  Dr. A.K. went on to state that the Veteran is service connected for PTSD, sleep apnea, migraine headaches, bilateral pes planus, and acne vulagaris.  Dr. A.K. added that many studies have noted a marked comorbidity between symptoms of PTSD and symptoms of fibromyalgia.  The doctor noted that studies have reported higher rates of severe emotional and physical abuse in patients with fibromyalgia compared with the general population.  Dr. A.K. stated that the "hypothesis is that women with PTSD or fibromyalgia have a biological or constitutional propensity where these disorders are part of an affective spectrum with shared constitutional risk to several syindromes including major depression, PTSD, and fibromyalgia.  The constitutional risk factor is not known but could be hypervigilance to noxious stimuli and a dysregulated stress response system."  Dr. A.K. additionally stated that "fibromyalgia may reflect the organic impact of psychological trauma responsible for persistent changes in several hormones (cortisol, serotonin) and in brain structure and function (as shown by magnetic resonance imaging and functional brain imaging studies).  The organic effect of the psychological trauma may be that the psychological trauma may be that psychological pain is expressed physically instead."  The doctor concluded the opinion by stating "I believe given the above that it is as least as likely as not that the Veteran's fibromyalgia had its onset while on active duty as the MST occurred while on active duty and because the PTSD was also considered to have occurred then as it related to the MST.  Given the above, it is as least as likely than not that the Veteran's fibromyalgia is due to or related to her military service."  Lastly, the doctor stated "as MST, PTSD, and sleep apnea are considered service- connected diagnoses, I would say it is more likely than not that the Veteran's fibromyalgia is caused by or aggravated/permanently worsened by these Veteran's service-connected disabilities." See February 2018 VHA medical opinion.  

The Board finds this opinion to be highly probative because the examiner provided a thorough analysis as to the nature and etiology of the Veteran's disability.  The Board has reached this conclusion because the examiner reviewed the Veteran's claims file and also cited to several medical journals that supported his medical opinion.  Accordingly, the Board has assigned significant probative weight to this opinion.  

In sum, the Board has reviewed the Veteran's claims file and finds that the VHA medical opinion is the most probative evidence of record regarding the nature and etiology of the Veteran's disability.  Thus, based on the foregoing, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for fibromyalgia is warranted.  

ORDER

Entitlement to service connection for fibromyalgia is granted.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


